United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                          June 8, 2005
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 03-20326




                                       CLYDE SMITH, JR.,

                                       Petitioner-Appellant,

                                               versus


                             DOUG DRETKE, DIRECTOR,
                      TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       CORRECTIONAL INSTITUTIONS DIVISION,

                                      Respondent-Appellee.

                                        --------------------
                          Appeals from the United States District Court
                           for the Southern District of Texas, Houston
                                         H-01-CV-4294
                                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:*


       In an earlier opinion, this Court granted Petitioner Clyde Smith, Jr., a Certificate of

Appealability to appeal the district court’s summary judgment denial of his petition for writ of

habeas corpus. See Smith v. Dretke, 89 Fed. Appx. 859 (5th Cir. 2004) (per curiam).


       *
               Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                 1
Accordingly, Petitioner filed the instant appeal. For the following reasons, we affirm the district

court’s grant of summary judgment.

                                           I. Background

        Petitioner Clyde Smith, Jr., was convicted of capital murder in Texas and sentenced to

death. Petitioner did not seek certiorari review in the Supreme Court of the United States. In

1997, Petitioner filed a state application for a writ of habeas corpus. Among other arguments

presented in his state habeas application, Petitioner claimed that his trial counsel’s failure to

present mitigating evidence of Petitioner’s childhood abuse during the punishment phase of trial

denied him his Sixth Amendment right to effective assistance of counsel. Without holding an

evidentiary hearing on Petitioner’s claims, the state trial-level habeas court recommended to the

Texas Court of Criminal Appeals that Petitioner’s application be denied. In 2001, the Texas

Court of Criminal Appeals followed that recommendation and denied Petitioner’s application.

Later that year, Petitioner filed a federal petition for a writ of habeas corpus, the denial of which

he seeks to appeal, in the United States District Court for the Southern District of Texas.

        In the habeas proceedings before the district court, Petitioner again argued that his trial

counsel rendered ineffective assistance by failing to present mitigating evidence of childhood

abuse to militate against a death sentence. In support of that claim, he submitted several affidavits

and other documents not presented to the state court.

        Affidavits from Petitioner’s brother and mother described Petitioner’s disturbing

childhood and attested that each affiant would have appeared in court to testify at trial if asked.

Similarly, an affidavit from Petitioner himself gave an account of his childhood and described the

scant contact he had with trial counsel and his meeting with trial counsel’s investigator, in which


                                                   2
the investigator did not ask about Petitioner’s childhood and Petitioner did not offer any

information about his childhood. Two letters written by Petitioner, one addressed to federal

habeas counsel and another to state habeas counsel, document Petitioner’s childhood in detail.

       Also included in the evidence were two letters addressed to Petitioner from the State Bar

of Texas. One acknowledges receipt of Petitioner’s complaint regarding trial counsel, and the

other notifies Petitioner that the complaint does not sufficiently allege professional misconduct. A

letter from Petitioner to the judge presiding over Petitioner’s trial expresses concern over the

amount of contact between trial counsel and Petitioner. Petitioner also submitted the investigative

report and invoice from the investigation company hired by trial counsel. The report summarizes

the investigator’s actions and lists possible witnesses and the information they might provide at

trial. While the report is devoid of any mention of abuse, it refers to statements given by

Reverend E. T. Wade, with whom Petitioner had lived briefly, indicating that Petitioner had a

difficult relationship with his mother. The invoice shows that trial counsel was billed a total of

$600 for the entire investigation.

       In another affidavit submitted with Petitioner’s federal habeas petition, a mitigation

specialist from Capital Punishment Investigation & Educational Services (“CPIES”) who

conducted an investigation for Petitioner’s federal habeas petition catalogues the individuals to

whom she was referred by Petitioner, the ease with which she located them, and the information

they provided. The director of investigation at CPIES stated in a separate affidavit that the

investigation done by trial counsel and his hired investigator was incomplete and inadequate.

       Petitioner also submitted an affidavit from trial counsel that was originally submitted by

Respondent in the state habeas petition. In his affidavit, trial counsel acknowledges that he knew


                                                  3
Petitioner had a difficult relationship with his mother and that any information regarding an

abusive childhood might have been important at the punishment phase of trial. However, he

asserts that his thorough investigation revealed no such information.

       The district court held that Petitioner’s failure to present the affidavits and other evidence

described above to the state habeas court rendered them unexhausted. Accordingly, the district

court disregarded the additional evidentiary materials, looking only to the evidence presented to

the state courts. Based upon that evidence, the district court granted Respondent’s motion for

summary judgment and denied the petition for habeas corpus.

       We subsequently granted Petitioner leave to appeal “the district court’s denial of his

application for a writ of habeas corpus with respect to his ineffective assistance of counsel claim,

including the district court’s procedural ruling that it could not consider certain evidence because

the evidence was unexhausted in state court.” Smith, 89 Fed. Appx. at 863.

                                           II. Discussion

       Petitioner contends that the district court erred in reviewing only the affidavits and

evidence presented to the state habeas court. He claims that as a result of that error, the district

court incorrectly adjudicated the merits of his ineffective assistance of counsel claim in granting

Respondent’s motion for summary judgment. As explained below, we agree that the district court

erred in its determination that it could not consider any of the affidavits presented to it. However,

we nonetheless affirm the judgment of the district court because Petitioner’s additional evidence

does not alter the disposition of his ineffective assistance of counsel claim.

                             A. Consideration of Additional Evidence

       We first consider the question whether Petitioner’s claim of ineffective assistance of


                                                   4
counsel was partially unexhausted as determined by the district court. “Whether a federal habeas

petitioner has exhausted state remedies is a question of law reviewed de novo.” Anderson v.

Johnson, 338 F.3d 382, 386 (5th Cir. 2003); Wilder v. Cockrell, 274 F.3d 255, 259 (5th Cir.

2001).

         Under 28 U.S.C. § 2254(b)(1), a federal habeas petitioner must fully exhaust remedies

available in state court before proceeding to federal court. Id. Thus, only if the substance of a

petitioner’s claim was fairly presented to the state habeas court may a federal court consider that

claim. Morris v. Dretke, 379 F.3d 199, 204 (5th Cir. 2004). Petitioner asserts that his claim of

ineffective assistance of counsel was sufficiently exhausted in state court to warrant consideration

of the additional evidence presented to the federal habeas court. He also argues that, to the extent

his claim was not exhausted in state court, the failure to do so was excused by the state court’s

improper denial of an evidentiary hearing. We treat each argument in turn.

1. Exhaustion of State Remedies

         As stated above, the substance of a petitioner’s claim must first be fairly presented to the

state habeas court before a federal court may consider that claim. See 28 U.S.C. §2254(b)(1);

Morris, 379 F.3d at 204. The exhaustion requirement is not satisfied if the petitioner submits new

factual allegations or new legal theories to the federal habeas court. Anderson, 338 F.3d at 386.

See also Dowthitt v. Johnson, 230 F.3d 733, 746 (5th Cir. 2000). However, “dismissal is not

required when evidence presented for the first time in a habeas proceeding supplements, but does

not fundamentally alter, the claim presented to the state courts.” Anderson, 338 F.3d at 386-87

(quoting Caballero v. Keane, 42 F.3d 738, 741 (2d Cir. 1994)) (emphasis added). The

determination of whether a petitioner has exhausted state remedies is a case- and fact-specific


                                                   5
analysis. Morris, 379 F.3d at 205. In determining whether the evidence presented by Petitioner

for the first time in federal court is merely supplemental, we turn to our recent opinions on the

subject.

       In Anderson v. Johnson, the petitioner claimed he had received ineffective assistance of

counsel based on trial counsel’s failure to interview and present testimony of a certain eye-witness

to the murder for which the petitioner was convicted. 338 F.3d at 385. In his state petition,

Anderson asserted that, had trial counsel interviewed the eye-witness, she would have attested

that the defendant was not the shooter. Id. at 388.

       In his federal petition, Anderson submitted an affidavit from the eye-witness in which she

stated that the Anderson was not the shooter. Id. at 385. Because Anderson had been very

specific in his allegations in state court and the affidavit only confirmed those very specific

allegations, we concluded that Anderson had not fundamentally altered his claim. Id. at 388.

Rather, he had only supplemented his claim. Id. We also noted that there was no evidence that

Anderson had deliberately withheld the affidavit from the state courts: “if the state court had held

an evidentiary hearing, Gray’s exculpatory testimony likely would have been elicited.” Id. at 389.

       Similarly, in Dowthitt, the petitioner claimed that his counsel had been ineffective in failing

to present a mitigation defense based on mental illness. 230 F.3d at 743. In his state petition,

Dowthitt submitted a form from a hospital indicating that the petitioner was diagnosed as having a

“schizophrenic reaction” of a “chronic paranoid type.” Id. Dowthitt also submitted a statement

from an Air Force Sergeant recommending that Dowthitt be discharged from the Air Force

because Dowthitt suffered “from some mental deficiency.” Id. at 744.

       In his federal petition, Dowthitt added declarations from two mental health experts hired


                                                   6
by habeas counsel. One declaration indicated that Dowthitt’s “profile was consistent with

paranoid and schizophrenic features,” that Dowthitt suffered from depression, but that he was not

sadistic or sociopathic. Id. The other stated that Dowthitt exhibited severe mental problems, that

Dowthitt functioned well in the prison environment, and that the trial mental health expert had not

done an adequate examination of Dowthitt. Id. We found that the new evidence did not render

Dowthitt’s claim unexhausted because “all crucial factual allegations were before the state courts.

. . .” Id. at 746 (citation omitted). Furthermore, the affidavits only confirmed Dowthitt’s claim in

state court–that he had a mental illness of the schizophrenic, paranoid type. Id.

       The petitioner in Kunkle v. Dretke argued in his state petition that he was denied effective

assistance of counsel because trial counsel failed to present mitigating evidence regarding the

petitioner’s troubled home life and family history of mental illness. 352 F.3d 980, 986 (5th Cir.

2003). Kunkle’s conclusory allegations were accompanied by an affidavit from trial counsel that

simply averred there was abundant mitigating evidence of Kunkle’s troubled home life and history

of mental illness. Id. at 987. In his federal petition, Kunkle included an affidavit from his mother

that detailed her mental illness, Kunkle’s father’s mental illness, and several instances of physical

abuse that Kunkle suffered. Id. at 988 n.3. He also submitted a psychological report indicating

that Kunkle had a thought disorder similar to schizophrenia, as well as other personality disorders.

Id. at 988 n.4. We concluded that the addition of the report and affidavit detailing family mental

illness and concrete instances of abuse presented “significant evidentiary support” not previously

presented to the state court and that the state claim would have been substantially different in

state court had Kunkle included more than the conclusory affidavit of trial counsel. Id. at 988.

Thus, Kunkle had not exhausted his claims. Id.


                                                  7
       From the opinions discussed above, we glean several factors that aid in a finding of

exhaustion: there is no intentional withholding of evidence from state court; the state petition is

very specific rather than vaguely conclusory as to petitioner’s theory of ineffective assistance of

counsel; additional evidence merely confirms what the petitioner specifically asserted in the state

habeas proceeding; and all crucial facts were before the state court. The presence of those factors

weigh in favor of finding that Petitioner has sufficiently exhausted his claim of ineffective

assistance of counsel in state court such that certain portions of the additional evidentiary support

presented to the district court may be considered.

                                         Petitioner’s Intent

       First, there is no evidence that Petitioner intentionally withheld evidence in order to

reserve it for federal court. To the contrary, like the state habeas court in Anderson, the state

court did not hold an evidentiary hearing in which Petitioner could have presented the affidavits

that he eventually submitted with his federal petition. While this did not prevent him from

submitting those affidavits as attachments to his petition, it does suggest that Petitioner may have

expected to substantiate his claims later on in the proceeding but was denied that opportunity.

                                Specificity of State Habeas Petition

       Second, like the petitioners in Anderson and Dowthitt, Petitioner was specific in his state

application as to the theory behind his claim. Petitioner claimed that his counsel was ineffective in

violation of the Sixth Amendment for failure to present evidence of his violent childhood, either

through Petitioner’s or others’ testimony. The state application was also specific in the facts it

alleged. The application contained an account of his abusive mother’s violent relationships with

several different men, many of whom also beat Petitioner. Unlike the state habeas petition in


                                                  8
Kunkle, which lacked concrete incidents of abuse, Petitioner’s state habeas petition catalogued a

series of violent episodes he experienced or witnessed, including his step-father’s attempted rape

of Petitioner’s sister; an incident in which his stepfather broke a stick across Petitioner’s back

while beating him; and his escape from his home and subsequent life on the streets. Petitioner

argued that trial counsel should have called him or another witness to present Petitioner’s history

of abuse and asserted that, if he had been called to testify during the punishment phase of the trial,

he would have related his childhood history.

                     Nature of Evidence not Presented to State Habeas Court

        Third, several documents submitted by Petitioner with his federal habeas petition merely

confirm what was alleged in the state habeas petition. Thus, they are merely confirm what was

already alleged in the state habeas proceeding. However, because other filings submitted by

Petitioner present new facts not alleged at the state habeas proceeding, they were properly

disregarded by the district court. We discuss each piece of evidence in turn.

        The affidavit of Petitioner’s brother and mother merely substantiate Petitioner’s claims in

the state habeas proceeding. The affidavits present the history of divorce and turbulent

relationships between Ruth Maye, Petitioner’s mother, and various men. They describe the

violence with which Maye and her boyfriends treated Petitioner and his siblings, with specific

reference to some of the very incidents narrated in the state habeas petition. Likewise, the two

letters written by Petitioner to state and federal habeas counsel recount Petitioner’s childhood.

The narration in these letters follows the outline of events included in the state habeas petition. In

fact, it appears that the factual allegations in the state habeas petition were based on the letter to

state habeas counsel. The information presented in these affidavits and letters, while not identical


                                                   9
to the allegations made in the state habeas petition, serve to confirm, rather than fundamentally

alter, Petitioner’s claim that he suffered an abusive childhood and that he or other witnesses

would have testified regarding this information.

       Petitioner’s affidavit, inasmuch as it narrates his childhood, also merely confirms the

allegations made in the state petition. The affidavit describes with further elaboration the abuse

chronicled in his state application. However, the portions of that affidavit dealing with trial

counsel’s relationship and contact with Petitioner, while relevant to Petitioner’s overall theory of

ineffective assitance of counsel, present facts not alleged in the state habeas petition. Thus, those

portions are more than supplemental and therefore unexhausted for purposes of federal review of

the habeas petition.

       The affidavits of the CPIES investigators, while supporting the same legal theory of

ineffective assistance of counsel presented in the state habeas petition, provide new facts not

alleged in the state habeas proceeding. They serve as evidence of the ease with which evidence of

Petitioner’s childhood could have been obtained and the inadequacy of trial counsel’s

investigation. The state habeas petition did not discuss trial counsel’s preparation for trial, but

focused solely on trial counsel’s failings at trial. Similarly, the two letters from the Texas state

bar regarding Petitioner’s complaint about his trial counsel and the letter from Petitioner to the

judge presiding over the trial do more than merely confirm what was alleged in the state habeas

petition. These items evidence the lack of contact between Petitioner and his trial counsel, a topic

which was not mentioned in the state petition at all. The investigative report of the investigator

hired by trial counsel, along with its accompanying invoice, are equally concerned with a theme

not discussed in the habeas petition–trial counsel’s investigation into Petitioner’s background.


                                                   10
         The affidavit of trial counsel, while new to Petitioner’s habeas petition, was presented to

the state habeas court by Respondent. It thus merely reasserts facts already presented to the state

court.

                                    Facts Available to State Courts

         Finally, as in Dowthitt, all crucial facts were before the state courts such that the inclusion

of the documents supplementing Petitioner’s state habeas petition would not fundamentally alter

Petitioner’s claim. The state court had sufficient information to ascertain whether Smith’s trial

counsel had improperly omitted evidence of Smith’s childhood abuse and whether that omission

may have changed the outcome of Petitioner’s trial.

         The state court could determine how aware of potential abuse trial counsel was.

Petitioner specifically stated in an affidavit presented to the state court that he would have

testified at trial regarding his violent childhood. Furthermore, the court knew that Petitioner’s

trial counsel was aware that Petitioner had a difficult relationship with his mother and had heard

from an individual his investigator interviewed that Petitioner’s mother was the reason that he

had so many problems.

         From the detailed account provided in the state petition, as well as trial counsel’s sworn

statement that if he had known of childhood abuse he would have presented that evidence, the

court understood the extent of Petitioner’s abuse and could therefore weigh whether that

evidence would have influenced jurors.

2. Excusal of Failure to Exhaust State Remedies

         Petitioner contends that, to the extent his claim is not exhausted, the state habeas court’s

failure to hold an evidentiary hearing excused his failure to exhaust. He contends that the district


                                                   11
court should have held an evidentiary hearing in which Petitioner could have further developed

the facts relevant to his petition.

        Under 28 U.S.C. § 2254(e)(2), an applicant that has failed to develop the factual basis of a

claim in the State habeas proceedings may not obtain an evidentiary hearing in the federal habeas

proceedings unless two conditions are met. First, the petitioner’s claim must rely on a new rule

of constitutional law, or, more relevant here, on a “a factual predicate that could not have been

previously discovered through the exercise of due diligence.” § 2254(e)(2)(A)(ii). Second, “the

facts underlying the claim would be sufficient to establish by clear and convincing evidence that,

but for constitutional error, no reasonable factfinder would have found the applicant guilty of the

underlying offense.” § 2254(e)(2)(B). These conditions on the grant of an evidentiary hearing,

however, do not work against a petitioner unless the petitioner’s failure to develop facts was due

to “lack of diligence, or some greater fault, attributable to the prisoner or the prisoner’s counsel.”

Dowthitt, 230 F.3d at 758 (quoting Williams v. Taylor, 529 U.S. 420, 432 (2000)). This

determination depends upon “whether the prisoner made a reasonable attempt, in light of the

information available at the time, to investigate and pursue claims in state court.” Williams, 529
U.S. at 435.

        Petitioner argues that his actions during the state habeas proceedings were sufficiently

diligent to preclude application of § 2254(e)(2). He turns our attention to his requests for an

evidentiary hearing in state court and the state court’s denial of his requests. However, “mere

requests for evidentiary hearings will not suffice.” Dowthitt, 230 F.3d at 758 (upholding district

court’s denial of evidentiary hearing in federal district court where petitioner had not fully

developed the facts relevant to his claim in the state habeas proceeding). The fact that Texas law


                                                  12
does not require the submission of affidavits with habeas applications and provides for evidentiary

hearings where the facts are controverted in no way prevented Petitioner from doing so.1 In fact,

Respondent attached the affidavit of Petitioner’s trial counsel with his response to Petitioner’s

state habeas application. Thus, Petitioner’s actions evidence a lack of diligence in his presentation

of his claims to the state habeas court; consequently, § 2254(e)(2) applies. Because there is no

evidence that an attempt to obtain and submit affidavits to the state habeas court would have been

in vain, Petitioner has not shown that the facts and evidence he now wishes to present to the

district court “could not have been previously discovered through the exercise of due diligence.”

§ 2254(e)(2)(A)(ii). Consequently, § 2254(e)(2) prevented the district court from holding an

evidentiary hearing on Petitioner’s claim of ineffective assistance of counsel.

                               B. Ineffective Assistance of Counsel

       Having determined what evidence was properly before the district court, we now turn to

the merits of Petitioner’s ineffective assistance of counsel claim. In a habeas corpus appeal, we

review the district court’s summary judgment de novo, applying the same standard of review to


       1
         We are puzzled by the state habeas court’s failure to hold an evidentiary hearing or
otherwise request evidentiary support as contemplated by the Texas Code of Criminal Procedure.
See Tex. Code Crim. Proc. Art. 11.071 § 9(a). According to Article 11.071, section 9(a), a Texas
court considering a habeas application must enter an order designating any controverted factual
issues to be resolved. Id. Section 9(a) further provides that the court may resolve the issues
through the submission of evidence and personal recollection of the applicant’s trial. id. (“[T]he
court may require affidavits, depositions, interrogatories, and evidentiary hearings and may use
personal recollection.”) The remaining subsections detail the procedure, timing, and other rules
relating to an evidentiary hearing provided for in that section. See § 9(b)-(g). The state court did
not hold an evidentiary hearing as requested by Petitioner but instead relied in part on personal
recollection to find that Petitioner’s trial counsel had presented sufficient mitigation evidence at
trial. However, the state habeas court did not have any such personal recollection as it did not
preside over Petitioner’s trial. Petitioner’s concerns regarding the lack of evidentiary hearing are
understandable, but we reject Petitioner’s argument that this requires us to reverse the judgment
of the district court.

                                                 13
the state court’s decision as applied by the district court. Proctor v. Cockrell, 283 F.3d 726, 729-

30 (5th Cir. 2002); Thompson v. Cain, 161 F.3d 802, 805 (5th Cir.1998).

       Because Petitioner filed his petition for federal habeas corpus relief after the date of the

enactment of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub.L. No.

104-132, 100 Stat. 1214 (codified as amended at 28 U.S.C. § 2254), we consider Petitioner’s

claims under the deferential approach provided by AEDPA. See Penry v. Johnson, 532 U.S. 782,

792 (2001). Under AEDPA, this Court cannot grant habeas relief on Petitioner’s claims unless

the state habeas court’s adjudication of the claim

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Under § 2254(d)(1), a state habeas court may not base its decision on a

rule of law contrary to one established by the Supreme Court or arrive at a result different from

one of the Supreme Court on materially indistinguishable facts. Williams, 529 U.S. at 413. A

state court decision is “an unreasonable application of clearly established” Supreme Court

precedent under § 2254 if the state court “correctly identifies the governing legal rule but applies

it unreasonably to the facts of a particular prisoner’s case.” Id. at 407-08. An unreasonable

application of federal law is not simply an incorrect application of federal law. Id. at 410. See

also Woodford v. Visciotti, 537 U.S. 19, 27 (2002). Rather, the application must be objectively

unreasonable. Id. To prevail under § 2254(d)(2), a petitioner must rebut by clear and convincing

evidence the presumption that a state court’s factual findings are correct. See § 2254(e)(1)

(providing that “a determination of a factual issue made by a State court shall be presumed to be

                                                 14
correct”); Foster v. Johnson, 293 F.3d 766, 776 (5th Cir. 2002).2

       The applicable “clearly established federal law” in this case is the two-pronged inquiry

provided in Strickland v. Washington for the adjudication of ineffective assistance of counsel

claims, 466 U.S. 668 (1984). See Anderson, 338 F.3d at 390. Under Strickland, the defendant

must show both that (1) counsel’s performance was deficient and (2) the deficient performance

resulted in prejudice to the defendant. Strickland, 466 U.S. at 687. As discussed below,

Petitioner has failed to show that trial counsel was deficient. Consequently, his ineffective

assistance of counsel claim must fail and we need not consider the second prong of the Strickland

test. Id. at 697 (“[T]here is no reason for a court deciding an ineffective assistance claim to . . .

address both components of the inquiry if the defendant makes an insufficient showing on one.”).

       To establish deficient performance under Strickland, a defendant must show that counsel’s

actions fell below an objective standard of reasonableness. Id. at 687-88. “This requires showing

that counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

the defendant by the Sixth Amendment.” Id. at 687. Our review of counsel’s performance is

highly deferential and employs a presumption that “counsel’s conduct falls within the wide range

of reasonable professional assistance.” Id. at 689.

       Here, Petitioner contends that trial counsel was ineffective at the punishment phase of trial

for failing to present evidence of Petitioner’s violent childhood and instead focusing on residual



       2
         Petitioner briefly contends that the denial of a hearing in the state habeas proceedings
relieves federal courts from applying 28 U.S.C. §§ 2254(d) and 2254(e)(1), which give deference
to a state habeas court’s denial of habeas relief. However, as acknowledged in Petitioner’s brief,
we rejected that very argument in Valdez v. Cockrell, 274 F.3d 941, 954, 959 (5th Cir. 2001)
(“[W]e hold that a full and fair hearing is not a prerequisite to the application of 28 U.S.C. §
2254’s deferential scheme.”).

                                                  15
doubt and good character evidence. A trial attorney bears the duty of making a reasonable

investigation or making a reasonable decision that makes a particular investigation unnecessary.

Id. at 691. However, “[n]otwithstanding the constitutional stature of appropriate mitigating

evidence in a capital case, counsel’s failure to develop or present mitigating background evidence

is not per se deficient performance.” Moore v. Johnson, 194 F.3d 586, 615 (5th Cir. 1999).

        Before us is substantial evidence that Petitioner witnessed and suffered a great deal of

abuse as a child. Both Petitioner’s mother and brother attested to Petitioner’s violent childhood,

with reference to specific incidents. Petitioner’s affidavit and letters also substantiate his claims

that he was abused as a child. Arguably, a blatant disregard of that evidence or a complete failure

to investigate a defendant’s background would be unreasonable. See, e.g., Wiggins v. Smith, 539
U.S. 510, 525 (2003) (finding unreasonable trial counsel’s failure to further investigate

defendant’s background where counsel was aware that defendant’s “mother was a chronic

alcoholic; [the defendant] was shuttled from foster home to foster home and displayed some

emotional difficulties while there; he had frequent, lengthy absences from school; and, on at least

one occasion, his mother left him and his siblings alone for days without food”). However, none

of the evidence properly before us shows objectively unreasonable action on the part of trial

counsel. There is no indication that trial counsel knew of Petitioner’s turbulent childhood or had

reason to believe that such mitigating evidence existed. Neither is there evidence that trial

counsel’s investigation of Petitioner’s background was objectively inadequate. Rather, trial

counsel’s affidavit supports Respondent’s contention that trial counsel did indeed perform an

adequate investigation. Trial counsel and a hired investigator spoke to Petitioner and others who

knew Petitioner regarding Petitioner’s background. Neither trial counsel nor the investigator


                                                  16
discovered anything unusual in the defendant’s childhood during this investigation. Petitioner has

not pointed to anything in the evidence properly before us that would support a contrary

conclusion.

       Without any indication that trial counsel should have identified child abuse as potential

mitigation evidence, we are in no position to second-guess trial counsel’s investigation, see

Dowthitt, 230 F.3d at 743 (advocating caution in scrutinizing trial counsel’s investigation and

presentation of mitigating evidence when such inquiry comes down to “a matter of degrees”), and

we find that Petitioner has failed to show deficient performance of trial counsel as required by

Strickland.3

       In light of the evidence properly before us, we cannot say that the state habeas court’s

denial of habeas relief, which was based on a finding that Petitioner failed to demonstrate deficient

performance in calling Petitioner or other witnesses to testify regarding Petitioner’s violent

childhood during the penalty phase of trial, was an impermissible result under 28 U.S.C. §

2254(d). Thus, summary judgment in favor of Respondent was proper.

                                          III. Conclusion

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




       3
         We must note that our inquiry would be much more difficult were we able to consider all
of the affidavits and evidence Petitioner presented to the district court. The filings that we are
precluded from considering suggest that trial counsel could indeed have discovered evidence of
childhood abuse with little effort. According to trial counsel’s own affidavit, if he had known of
such information, he would have seriously considered presenting it during the penalty phase of
Petitioner’s trial. However, Petitioner did not present or refer to any evidence of trial counsel’s
inadequate investigative measures in his state petition; we are bound by the requirements of §
2254(b)(1), as explained earlier in this opinion, which requires us to consider Petitioner’s claims
only insofar as they have been properly exhausted in state court.

                                                 17